Citation Nr: 1140634	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a positive purified protein derivative (PPD) test.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from January 1999 to January 2005.  This presumably included various periods of inactive duty for training (INACTDUTRA) and various periods of active duty for training (ACTDUTRA).  It also included active duty from June 2000 to August 2000 and from January 2003 to March 2004 with service in Qatar, Bahrain, and Iraq from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes his, VA must construe the claim to include any and all of his currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of entitlement to service connection for a nervous condition with manifestation of sleep problems.  The medical evidence of record indicates that he has been diagnosed with adjustment disorder.  Therefore, the Board has recharacterized the issue on appeal as indicated above to one of an acquired psychiatric disorder including this disorder in addition to a nervous condition.

The issues of entitlement to service connection for a low back disability, for a left shoulder disability, and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A positive PPD test does not constitute a disability for VA purposes.


CONCLUSION OF LAW

The Veteran has failed to state a claim upon which relief in the form of service connection can be granted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA generally has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106; 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).  These duties are not applicable, however, when the law and not the evidence is dispositive of a claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  The ensuing discussion reveals that the Veteran's claim with respect to the issue of a positive PPD test cannot be substantiated as a matter of law.  Therefore, VA's duty to notify and duty to assist are inapplicable, and no further discussion regarding them is necessary.

II.  Service Connection

The Veteran seeks service connection for a positive PPD test.  He contends he had a positive PPD test following his deployment abroad during his second period of active duty.

Service connection means that the facts, shown by the evidence, establish that a disability resulted from an injury or disease incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there accordingly generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the injury or disease incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service treatment records, which were obtained and associated with the claims file as a result of exhaustive efforts by VA, do not reflect a PPD of tuberculin test.  These records do not include a separation examination for the Veteran's second period of active duty, however.  The Veteran reported a positive PPD test in April 2004 around the time such an examination would have taken place.  He is competent to so report because this event is within his personal experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  He also appears credible in this regard.  There indeed is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  Corroboratory evidence in the form of June and July 2006 lay statements from the Veteran's mother, father (retired from the military), a longtime family friend, as well as two of his fellow servicemembers indicate that he tested positive for tuberculosis/was diagnosed with tuberculosis at his separation examination.  Resolving all reasonable doubt in the Veteran's favor, an in-service positive PPD test is conceded.

A February 2006 post-service VA treatment record contains a diagnosis of questionable previous tuberculosis exposure.  A May 2006 post-service VA treatment record documents the Veteran's report that he recently had a negative PPD test.

In light of the above, the Board finds that service connection for a positive PPD test is not warranted.  No current disability or ailment exists in regard to the in-service positive PPD test.  Although a positive PPD test during service has been conceded, no such test was documented subsequent thereto.  Indeed, the Veteran indicated that a post-service test was negative.  Moreover, the Veteran has not asserted that he suffers from any particular symptoms that he associates with alleged tuberculosis exposure.

Even if a recent post-service positive PPD test had been shown, such does not constitute a disability.  "Disability" means "the condition of being disabled."  See Merriam-Webster 's Collegiate Dictionary 354 (11th ed. 2003).  "Disabled" in turn means "incapacitated by illness or injury" or "physical or mentally impaired in a way that substantially limits activity esp. in relation to employment or education."  Id. at 355.  VA's Schedule for Rating Disabilities set forth in 38 C.F.R. Part 4 represents as far as can practicably be determined the average impairment in earning capacity in civil occupations resulting from diseases and injuries encountered as a result of or incident to military service and their residual conditions.  38 C.F.R. § 4.1.  No incapacitation or impairment with respect to work is proven or even implied by a positive PPD test.  A PPD test contains tuberculin and is used to determine exposure to Mycobacterium tuberculosis or M. bovis.  See Dorland's Illustrated Medical Dictionary 1926, 2006 (31st ed. 2007); Merriam-Webster's at 1345.  In other words, tuberculin containing PPD tests assist in the diagnosis of tuberculosis but do not in and of themselves conclusively prove or disprove a tuberculosis diagnosis.  A positive PPD test accordingly is not a disability but rather a laboratory finding which is helpful in exploring the possible existence of the diagnosable disability of tuberculosis.  The Veteran indeed was diagnosed medically with questionable previous tuberculosis exposure rather than a tuberculosis disability as suggested by the corroboratory lay statements of his family and friends.  

Absent a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Entitlement to service connection for a positive PPD test thus is denied.


ORDER

Service connection for a positive PPD test is denied.


REMAND

The issues of entitlement to service connection for a low back disability, for a left shoulder disability, and for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

It is contended by the Veteran that his low back disability, left shoulder disability, and acquired psychiatric disorder each was incurred in or as a result of his deployment during his second period of active duty.

I.  Records

When VA becomes aware of the existence of relevant records during the pendency of a claim, the duty to assist requires that notification be sent to the Veteran.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the Veteran authorize the release of the records to VA.  Id.  It alternatively shall request that the Veteran obtain the records himself and provide them to VA.  Id.

The July 2006 lay statement from the Veteran's father notes that the Veteran wrote letters to him discussing mental abuse inflicted during his second period of active duty deployment abroad by his Sergeant First Class platoon leader.  It also notes he wrote emails to the Veteran's First Sergeant regarding the situation.   Finally, it notes these all of these letters and emails were saved.

Review of the claims file reveals no indication that VA has attempted to obtain the aforementioned letters and emails saved by the Veteran's father for consideration regarding the issue of entitlement to service connection for an acquired psychiatric disorder.  Satisfaction of the duty to assist mandates that this be done.  No authorization for the release of them is necessary given that the letters and emails are not subject to privacy statutes and regulations like treatment records.  However, the Veteran must be requested to supply them to VA on his own behalf.  Accomplishment of this task requires remand.

II.  Medical Examinations and Opinions

VA's duty to assist the Veteran in substantiating his claim includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for a low back disability, for a left shoulder disability, or for an acquired psychiatric disorder.  The Board finds that the provision of such a medical examination complete with medical opinion is required for these disabilities and disorder.

Post-service VA treatment records dated in May and June 2006 reflect the Veteran's complaints of back and left shoulder pain, anhedonia, agitation, and sleep disturbance.  His June 2008 substantive Appeal to Board (VA Form 9) contains his complaint of constant back and shoulder pain and anxiety.  June and July 2006 lay statements from the Veteran's mother, father, and longtime family friend collectively recount that he has frequent back and left shoulder pain and a host of psychiatric symptoms such as nightmares, sleeplessness or too much sleep, depression/sadness, loss of ambition and motivation, mood swings, isolation, and nervousness/worry manifesting in hand tremors/shaking.  Both the Veteran and his friends and family are competent and credible for the same reasons as in the above decision.  Persistent symptoms of a low back disability, a left shoulder disability, and an acquired psychiatric disorder therefore have been shown.  In addition, the June 2006 post-service VA treatment record includes a diagnosis of adjustment disorder.

Sufficient evidence of events related to the Veteran's back, left shoulder, and psychiatric state during his second period of active duty deployment abroad is of record.  His DD-214 denotes that he was awarded a Combat Infantryman Badge.  Engagement in combat thus is presumed.  See VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 1, Section D, 13.e.  The Veteran's report in May and June 2006 post-service VA treatment records of back pain during his deployment as a result of carrying 100 pounds of gear and lifting sand bags and cans of ammunition, fuel, and water; of left shoulder pain during his deployment following his restraint of someone; and of the deployment being traumatic in that it was disruptive of his life appears at first glance to be consistent with the circumstances, conditions, and hardships of combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  June and July 2006 lay statements from two of the Veteran's fellow servicemembers, which once again are competent and credible for the above reasons, indeed each indicate witnessing him have back/low back spasms, left shoulder pain, and hand tremors while deployed abroad.  The service treatment records which VA was able to obtain after exhaustive efforts further reveal a diagnosis of low back pain after the Veteran's complaint of back pain not the result of trauma in August 2003.  They also reveal that although the Veteran denied all symptomatology in February 2004, he admitted back pain, numbness or tingling in his hands or feet, and still feeling tired after sleeping in January 2004.  

In both the May and June 2006 post-service VA treatment records as well as the June 2008 VA Form 9, the Veteran's assertion that his back, left shoulder, and psychiatric symptoms have persisted since his deployment abroad during his second period of active duty is set forth.  June and July 2006 lay statements from the Veteran's mother, father, and longtime family friend each imply the same.  The competency of this evidence is undisputed for the same reason as provided in the above decision.  At first glance, there is at least some support for the credibility of this evidence in the May and June 2006 post-service VA treatment records.  They show treatment for low back and left shoulder symptoms and characterize the Veteran's adjustment disorder as prolonged.  An indication therefore has been raised that his current persistent low back symptoms, persistent left shoulder symptoms, and acquired psychiatric disorder may be associated with his deployment abroad during his second period of active duty.  

No such association has been dispositively proven or disproven, however.  Only medical evidence rather than the aforementioned lay evidence is competent in this regard because of the inherently complex nature of the disabilities involved.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jones v. West, 12 Vet. App. 460 (1999); Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such evidence is missing here but is necessary for adjudication.

Each of the four requirements for obtaining a VA medical examination to include a medical opinion having been satisfied, a remand is necessary so that arrangements for such development may be made.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide VA with the letters and emails saved by his father regarding mental abuse inflicted upon him during his second period of active duty service deployment abroad.  All contact with the Veteran in this regard must be documented in the claims file.  Any letters or emails received shall be associated with the claims file.

2.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by him during the course of this remand.

3.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any low back and/or left shoulder disability found to be present.  The claims file shall be made available to and reviewed by each examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall diagnose any existing low back and/or left shoulder disability.  For each such disability diagnosed, the examiner then shall opine with respect to etiology as to whether it is at least as likely as not that the disability was incurred in or as a result of the Veteran's deployment abroad during his second period of active duty.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion.  In this latter regard, continuity of symptomatology specifically shall be discussed.  Each of the above actions shall be documented in an examination report.

4.  Following completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include a nervous condition and adjustment disorder, found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed by the examiner.  Thereafter, the examiner shall diagnose in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) any existing acquired psychiatric disorders.  For each such disorder diagnosed, the examiner shall opine with respect to etiology as to whether it is at least as likely as not that the disorder was incurred in or as a result of the Veteran's deployment abroad during his second period of active duty, to include as a result of combat or any mental abuse.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis and etiology opinion.  In this latter regard, continuity of symptomatology specifically shall be discussed.  Each of the above actions shall be documented in an examination report.

5.  Finally, readjudicate the issues of entitlement to service connection for a low back disability, for a left shoulder disability, and for an acquired psychiatric disorder.  If any of these benefits sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


